—Weiss, J.
Appeal from two orders and two amended orders of the Family Court of Rensselaer County (Ceresia, Jr., J.), entered December 7, 1992, December 8, 1992 and April 29, 1993, which granted petitioner’s applications, in two proceedings pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
Respondent’s sole contention on appeal is that the admission allocution was fatally defective because Family Court failed to comply with Family Court Act § 321.3 (1), the provisions of which are nonwaivable. For the reasons articulated in *885Matter of Edgar Q. (185 AD2d 432, 433), there must be a reversal and the matters remitted to Family Court for further proceedings not inconsistent with this decision.
Cardona, P. J., Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the orders and amended orders are reversed, on the law, without costs, and matters remitted to the Family Court of Rensselaer County for further proceedings not inconsistent with this Court’s decision.